IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                            June 19, 2009
                                     No. 08-60695
                                   Summary Calendar                    Charles R. Fulbruge III
                                                                               Clerk

AZIZBHAI NOORMADBHAI CHAROLIYA

                                                   Petitioner

v.

ERIC H. HOLDER, JR., U. S. ATTORNEY GENERAL

                                                   Respondent


                        Petition for Review of an Order of the
                           Board of Immigration Appeals
                                 BIA No. A99 616 503


Before JOLLY, BENAVIDES, and HAYNES, Circuit Judges.
PER CURIAM:*
       Azizbhai Noormadbhai Charoliya, a native and citizen of India, petitions
this court to review the decision of the Board of Immigration Appeals (BIA)
upholding the decision of the immigration judge (IJ) denying his application for
withholding of removal. Charoliya argues that he demonstrated a well-founded
fear of persecution based upon the documentary evidence establishing that
Hindu extremists seek to persecute and kill Muslims, such as Charoliya.
Charoliya also maintains that the documents submitted establish that

       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
                                 No. 08-60695

government officials condone or participate in such actions against Muslims. We
conclude from a review of the record that the BIA’s determination is supported
by substantial evidence, and the record does not compel a conclusion contrary to
the BIA’s denial of withholding of removal. See Eduard v. Ashcroft, 379 F.3d
182, 193 (5th Cir. 2004); Chun v. INS, 40 F.3d 76, 78 (5th Cir. 1994); 8 C.F.R.
§ 208.16(b).
      Charoliya concedes that his asylum application was untimely and does not
challenge the finding that he failed to establish that he was entitled to relief
under the CAT; thus, these claims are abandoned. See Soadjede v. Ashcroft, 324
F.3d 830, 833 (5th Cir. 2003).
      The petition for review is DENIED.




                                       2